Name: Commission Regulation (EEC) No 1622/80 of 26 June 1980 extending Regulation (EEC) No 301/80 as regards the issue in the beef and veal sector of export licences with advance fixing of refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 6 . 80 Official Journal of the European Communities No L 162/29 COMMISSION REGULATION (EEC) No 1622/80 of 26 June 1980 extending Regulation (EEC) No 301 /80 as regards the issue in the beef and veal sector of export licences with advance fixing of refunds appears necessary to extend the application of that Regulation until 30 September 1 980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by Regulation (EEC) No 2916/79 (2 ), and in particular Articles 15 (2) and 25 thereof, Whereas Commission Regulation (EEC) No 301 /80 (3 ), as amended by Commission Regulation (EEC) No 726/80 (4 ), modified for a period extending until 30 June 1980 the system for the issue of export licences involving advance fixing of refunds ; whereas the circumstances which gave rise to the adoption of that Regulation still obtain ; whereas it therefore HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 301 /80 the date '30 June 1980' is replaced by '30 September 1980 '. Article 2 This Regulation shall enter into force on 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 June 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 148 , 28 . 6 . 1968 , p. 24 . I2 ) OJ No L 329, 24. 12 . 1979 , p. 15 . (} ) OJ No L 32, 9 . 2. 1980, p. 31 . (4 ) OJ No L 83, 28 . 3 . 1980 , p. 12 .